Case: 4:18-cr-00831-CDP Doc. #: 123 Filed: 12/02/20 Page: 1 of 3 PageID #: 351




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION

  UNITED STATES OF AMERICA, )
      Plaintiff,            )
                            )
  v.                        )Cause No. 4:18-cr-00831 CDP-2
                            )
  JANA STOWERS,             )
      Defendant.            )

    DEFENDANT’S MOTION FOR DOWNWARD VARIANCE AND
       NOTICE OF INTENT TO SEEK SENTENCE BELOW
                   GUIDELINE RANGE

        COMES NOW Defendant, by and through counsel, moves this

  Honorable Court for a downward variance from the United States Sentencing

  Guidelines (“USSG”) calculation in the above-captioned cause pursuant to 18

  U.S.C. § 3553(a). In support thereof, Defendant offers the following:

        1. On December 9, 2019 Defendant pled guilty to the sole count of the

           indictment in violation of 18 U.S.C. § 2119(3), Carjacking.

        2. On March 27, 2020 the final Presentence Investigation Report (“PSR”)

           was submitted by Probation and Parole determining Defendant’s base

           offense level to be 43, from the Murder in the First Degree guideline

           § 2A1.1 of the USSG.

        3. Paragraph 84 in Part F of the PSR included factors that may warrant a

           sentence outside of the advisory guideline system.
Case: 4:18-cr-00831-CDP Doc. #: 123 Filed: 12/02/20 Page: 2 of 3 PageID #: 352




        4. Paragraph 84 noted Defendant’s childhood living with parents who

           abused alcohol and drugs, physical, verbal, mental and sexual abuse,

           Defendant’s removal from her childhood home by the Illinois

           Department of Children and Family Services as well as mental health

           diagnosis and hospitalization as an adolescent among other factors

           possibly warranting a variance pursuant to 3553(a) factors.

        5. Additionally, the PSR notes Defendant’s substance abuse history, and

           limited employment history as possible factors warranting a variance

           in this cause.

        WHEREFORE, because of the foregoing reasons and other factors

  required to be considered under 18 U.S.C. § 3553(a) counsel for Defendant will

  be requesting a downward variance from the applicable guideline range as stated

  in the PSR.




  Dated: December 2, 2020         Respectfully submitted,


                                  /s/ Michael Hufty
                                  Michael Hufty, #64925MO
                                  Niehoff and Hufty, LLC
                                  818 Lafayette Ave
                                  St. Louis, Missouri 63104
                                  Telephone: (314) 737-1440
Case: 4:18-cr-00831-CDP Doc. #: 123 Filed: 12/02/20 Page: 3 of 3 PageID #: 353




                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was served

  on the United States Attorney’s Office this 2nd day of December, 2020 via the

  Court’s electronic filing system.


                                        /s/ Michael Hufty
                                        Michael Hufty
